Citation Nr: 1436520	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2014 remand, the Board requested that the RO obtain the Veteran's updated VA treatment records dating from January 2013.  The Board specified that if there were no such records, this should be documented in the claims folder.  The most recent VA treatment records associated with the virtual claims folder are dated January 2013.  However, at a March 2014 VA examination, the examiner noted that she reviewed a January 13, 2014 infectious disease note from CPRS/Vistaweb/DoD Remote which is not of record.  The Board therefore finds there is evidence of missing VA treatment records.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Virtual VA or VBMS record all VA medical records dating from January 2013 to present.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



